Citation Nr: 0411687	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  02-11 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD) for the period from April 21, 1998? 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from October 1971 
to April 1976.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the June 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, granting service connection for PTSD and 
assigning a 10 percent evaluation for that disorder.  The 
veteran submitted a notice of disagreement with that decision 
in September 1998.  In a September 1998 rating action a 30 
percent rating was assigned for PTSD, but a statement of the 
case was not issued in response to the notice of disagreement 
until May 2002.  The veteran thereafter perfected his appeal.

By a May 2001 rating action the veteran was granted an 
increased disability rating for PTSD to 50 percent, effective 
January 21, 2000 (sic).  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

There has been a change in the law during the pendency of the 
veteran's claims with enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA significantly added to the statutory 
law concerning VA's duties when processing claims for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefined the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
To implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  

In this case, the veteran was notified of provisions of the 
VCAA by a May 2001 development letter as well as by a 
telephonic contact that same month, as noted in the claims 
folder.  Nonetheless, pursuant to the VCAA, additionally 
notice of the provisions of the VCAA should be afforded the 
veteran as specifically applicable to development of the 
remanded claim, to include notice of the evidence needed to 
support a grant of higher disability ratings for PTSD during 
the appeal period.  

Also, the veteran must be afforded , notice of evidence that 
is still not of record and necessary to substantiate the 
appealed claim, notice of the evidence that has been obtained 
by VA, notice of the specific evidence that the veteran is 
expected to provide, notice of the specific evidence VA will 
attempt to secure, and notice that the veteran should provide 
any additional pertinent evidence he may have in his 
possession.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, in light of a recent decision by the United 
States Court of Appeals for Veterans Claims, the VCAA notice 
was not issued to the veteran in the correct chronological 
sequence as set forth in 38 U.S.C.A. §§ 5100, 5103 (West 
2002); 38 C.F.R. § 3.159 (2003), with notice issued prior to 
an adverse RO adjudication.  Thus, additional development is 
necessary, to include addressing whether the appellant has 
been prejudiced in development and adjudication of the claims 
remanded here, by VA's failure to follow the VCAA development 
sequence outlined in the law.  

In this case, the veteran testified at his August 2003 video 
conference hearing that his PTSD had increased in severity 
since his most recent VA PTSD examination in April 2002.  
Unfortunately, the April 2002 examiner did not have the 
opportunity to review the claims folder for that examination.  
VA's duty to assist a veteran in obtaining and developing 
available facts and evidence to support a claim includes 
obtaining an adequate and contemporaneous VA examination 
which takes into account the records of prior medical 
treatment.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  Case 
law also provides that examinations for compensation and 
pension purposes conducted without contemporaneous review of 
the veteran's claims file are deficient for rating purposes.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Further, in order to properly rate this disorder, any 
examination report must address whether any increased 
symptoms are solely due to PTSD.  If there are other factors, 
those factors, and the degree of disability resulting 
therefrom, must be differentiated from that caused by service 
related PTSD.  Accordingly, remand is necessary for a 
contemporaneous examination informed by a review of the 
claims folder.  

Also at the hearing, the veteran testified to the effect that 
while he was employed full-time, he had missed a significant 
amount of work due to his PTSD, and that he would go home 
when he became overly stressed, anxious, or angry because he 
was unable to function at work.  He testified that he had 
been issued a warning by his supervisor because of excessive 
absences.  In support of this testimony, the veteran 
submitted a May 2002 record of warning signed by his 
supervisor.  Accordingly, a social and industrial survey is 
in order, to better ascertain the nature of the veteran's 
interactions and functioning, both socially and in the work 
environment due to PTSD.  

The veteran submitted an April 2000 letter from a treating 
therapist at the Vet Center in Charleston, South Carolina, 
informing that he had been treated at that facility since 
1987.  Treatment records should be obtained from that 
facility in furtherance of his claim.  

Accordingly, the Board finds that the following additional 
development is warranted:

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA, and 
implementing regulations is 
completed.  The RO should 
specifically provide the veteran with 
a VCAA notice letter, and therein 
notify him of the evidence not of 
record necessary to substantiate his 
remanded claim.  The letter should 
also notify the veteran of the 
information and evidence that VA will 
obtain, and information and evidence 
that he must submit, pursuant to 
development requirements as 
delineated in Quartuccio.  The RO 
should also then notify the appellant 
that it is his responsibility to 
submit all pertinent evidence in his 
possession.  While the claimant is 
ultimately responsible to provide the 
necessary evidence, the RO should 
inform the veteran that VA will make 
efforts to obtain any additional as-
yet-unobtained relevant evidence, 
such as VA and non-VA medical 
records, or records from government 
agencies, if he identifies such 
records and the custodians thereof.  
VA must notify the veteran of 
evidence he identified that could not 
be obtained so that he may attempt to 
obtain the evidence himself.  

2.  The RO should make a specific 
determination whether it was 
prejudicial error for VA not to have 
notified the claimant of 
applicability of the provisions of 
the VCAA prior to initial RO 
adjudication of the claimant's claim 
on appeal.  38 U.S.C.A. §§ 5100, 
5103(a).  

3.  The veteran should be asked to 
identify all medical records, VA or 
private, which may be pertinent to 
his claim but have not yet been 
associated with the claims folder.  
The veteran should be informed that 
this particularly includes medical 
records showing treatment or 
evaluation for PTSD, to include 
records presenting evidence of the 
severity of the disorder during any 
periods since April 21, 1998.  He 
should be asked to provide contact 
information and necessary 
authorizations and releases to permit 
VA to obtain any additional treatment 
records.  Thereafter, the RO should 
attempt to obtain all indicated 
records which are not already in the 
claims file.  The RO should inform 
the veteran of the outcome of each 
records request.  If records are not 
obtained from any private source 
identified by the veteran, the RO 
must notify him that he is 
responsible for securing these 
records if he desires that VA 
consider them.  All records and 
responses received should be 
associated with the claims folder.  

4.  The RO should obtain all VA medical 
records not yet associated with the 
claims folder pertaining to psychiatric 
or counseling treatment at the Charleston 
VAMC since April 1998, to include 
outpatient treatment records from the 
Charleston Vet Center.  Records and 
responses received should be associated 
with the claims folder. 

5.  After completion of the 
foregoing, the RO should arrange for 
a social and industrial survey.  The 
veteran is to be interviewed by a 
social worker at his home to 
ascertain his daily activities, 
interactions and support group, 
hobbies or leisure pursuits, and any 
occupational or other gainful 
activities he is engaged in or has 
engaged in recently.  The claims 
folder and a copy of this remand must 
be made available for review by the 
social worker for the survey.   The 
social worker should also make 
appropriate contacts and inquiries to 
verify the veteran's reported 
activities and contact groups.  The 
social worker should ask the 
appellant's current and recent 
employers about the quality and 
reliability of the veteran's work, 
the nature of any missed work, and 
the effectiveness of his work 
interactions.
 
6.	Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
address both the nature and extent of 
his PTSD, based on a review of the 
entire record inclusive of any 
additional records and reports obtained, 
and based on any necessary tests and 
interview.  The claims folder and a copy 
of this remand and the completed social 
and industrial survey must be made 
available for review by the examiner for 
the examination.   Any necessary tests 
should be conducted.  To the extent 
possible, objective testing should be 
undertaken to assess the actual, as 
contrasted with reported, symptomatology 
and level of impairment.  Other 
environmental factors should be 
differentiated from the veteran's 
impairment due to his PTSD.  The social 
and industrial survey should be referred 
to as a basis of assessing actual 
current interactions and functioning. 

7.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the remanded 
claim.  Staged ratings should also be 
considered, pursuant to Fenderson v. 
West, 12 Vet. App. 119 (1999).  If 
any determination remains adverse to 
the veteran, he and his 
representative must be provided a 
supplemental statement of the case 
which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decisions.  They should then be 
afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA 
will do and what the claimant must 
do.  Quartuccio.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




